Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply dated 05/17/2022 has been received. 

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 11/01/2021 is acknowledged.
Claims 3 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 11/01/2021.
Claim Objections
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The rejection of claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of the amendment to the claim. 
The rejection of claim 14 under 35 U.S.C. 112 (d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of the amendment to the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2,4,5,7-9,11-12, remain rejected under 35 U.S.C. 102a1 as being anticipated by WO2012021845 as evidenced by Saxena (Stem Cell Reports, 6:692-703).
Claim 1 is drawn to a method of producing hematopoietic cells comprising obtaining cell capable of generating hematopoietic cells, culturing the cells under conditions that specify them towards the hematopoietic lineage and culturing the cells in a medium comprising a cAMP activator od a cAMP-Epac axis. 
	‘845 teaches culture of CD34+ cells (hematopoietic precursors; claim 8) with PGE2 which meets the limitations of obtaining cells capable of generating hematopoietic cells and culturing under conditions that specify them through hematopoietic lineages and culturing in a medium that comprises an activator of cAMP (PGE2). With regard to claim 7, requiring CXCR4 expression be enhanced, ‘845 teaches that this is an effect of PGE2 (see page 70). PGE2 is a prostaglandin as recited in claim 9.
With regard to claim 2, Cells were incubated in either low molecular weight dextran with 5% human serum albumin media (LMD/5% HSA) or Stem Span media (Stem Cells Technology Inc.) for ex vivo treatment with 16,16-dimethyl PGE2 (Example 2). The cell cultures did not utilize the formation of EBs (claim 4).  With regard to the activator of cAMP reducing oxidative stress as recited by claim 5, this is an inherent effect of activating cAMP as evidenced by Saxena who taught that cAMP signaling through the Epac axis mitigates oxidative stress. With regard to claim 11, no inhibitor of Epac is added. With regard to claim 12, the increase in intracellular cAMP inherently inhibits macrophage development, as evidenced by Saxena (see Figure 1).
Applicant argues that Saxena is not prior art as it was published less than one year prior to the effective filing date of the present applicant. Applicant has filed a Rule 130 declaration establishing that Saxena was obtained directly or indirectly from the inventors of this application. In response, this argument is not persuasive because Saxena is relied upon as evidence of fact, merely to support the fact that the activator of cAMP reduces oxidative stress as an activity inherent to the activator.  In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962).  Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP 2124.


Claim(s) 1-2,4,5,7-9,11-12 remain rejected under 35 U.S.C. 102a1 as being anticipated by WO2016120310 as evidenced by Saxena (Stem Cell Reports, 6:692-703).
‘310 teaches culture of hematopoietic progenitor cells (claim 8) with treprostinil and forskolin which constitutes obtaining cells that are capable of generating hematopoietic cells and culturing under conditions that specify them through hematopoietic lineages and culturing in a medium that comprises an activator of cAMP (treprostinil and forskolin), meeting the limitation of claim 14.  The conditions that specify the cells through the hematopoietic lineage are taught at page 21 and include SFEM medium supplemented with SCF, Flt3, IL-11, IL-3. ‘310 also teaches, at Example 4, isolating hematopoietic stem and hematopoietic progenitor cells from mice (cell capable of producing hematopoietic cells), and sca1+, Kit+, lin- cells were cultured in the presence of Treprostinil and forskolin. 
With regard to claim 2, the population of cells is cultured after the culture in supplemented SFEM in Transwell dished in medium comprising SDF-1. The cell cultures did not utilize the formation of EBs (claim 4).  With regard to that activator of cAMP reducing oxidative stress as recited by claim 5, this is an inherent effect of activating cAMP as evidenced by Saxena who taught that cAMP signaling through the Epac axis mitigates oxidative stress.
With regard to claim 7, ‘310 teaches that pretreatment of cells with Treprostinil and forskolin enhances CXCR4 expression. In Example 6, ‘310 compares the effects of PGE2 (a prostaglandin; Claim 9) with the effects of treprostinil on cAMP accumulation in HSPCs and thus taught use of PGE2 in the method of claim 1 (see also pages 28-29).  With regard to claim 11, no inhibitor of Epac is added. With regard to claim 12, addition of forskolin to the medium causes an increase in intracellular cAMP which inherently inhibits macrophage development, as evidenced by Saxena (see Figure 1).
Applicant argues that Saxena is not prior art as it was published less than one year prior to the effective filing date of the present applicant. Applicant has filed a Rule 130 declaration establishing that Saxena was obtained directly or indirectly from the inventors of this application. In response, this argument is not persuasive because Saxena is relied upon as evidence of fact, merely to support the fact that the activator of cAMP reduces oxidative stress as an activity inherent to the activator.  In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962).  Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP 2124.

The rejection of claim(s) 1-2,4,5,7-9,10-12,14 under 35 U.S.C. 102a1 as being anticipated by Saxena (Stem Cell Reports, 6:692-703) is withdrawn in view of the Rule 130 declaration dated 05/17/2022.
 	  

Claim(s) 1-2,4,5,7-9,10-12 remain rejected under 35 U.S.C. 102a1 as being anticipated by Goichberg (2006, Blood, 107:870-879) as evidenced by Saxena (Stem Cell Reports, 6:692-703).
 	Goichberg teaches culture of mobilized peripheral blood cells (comprises hematopoietic precursors , claim 8) in RPMI prior to (claim 2) stimulation with dbcAMP (direct activator of Epac, claim 10) or PGE2 (prostaglandin, claim 9; see page 871, para 3) in the media (claim 14) to increase intracellular cAMP. With regard to claim 7, requiring CXCR4 expression be enhanced, Goichberg teaches cAMP induces CXCR4 upregulation (page 871, para 2). 
With regard to that activator of cAMP reducing oxidative stress as recited by claim 5, Goichberg is silent in this regard. However, this is an inherent effect of treating the cells with either dbcAMP or PGE2, as evidenced by Saxena (beginning at p. 695, right column). While Goichberg did not use inhibitors of Epac, meeting limitations of claim 11. With regard to claim 12, the increase in intracellular cAMP inhibits macrophage development (Figure 1E). The cell cultures did not utilize the formation of EBs (claim 4). 
Applicant argues that Saxena is not prior art as it was published less than one year prior to the effective filing date of the present applicant.  Applicant has filed a Rule 130 declaration establishing that Saxena was obtained directly or indirectly from the inventors of this application. In response, this argument is not persuasive because Saxena is relied upon as evidence of fact, merely to support the fact that the activator of cAMP reduces oxidative stress as an activity inherent to the activator.  In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962).  Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP 2124.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena (Stem Cell Reports, 6:692-703) in view of Halliwell (2014, Biomed J, 37:99-105) and further in view of Forman (2002, Am J Respir Crit Care Med, 166:54-58) and Dewar (2003, Leukemia, 17:1713-1721).
Saxena taught that forskolin and IBMX treatment led to more CFU-E and decreased the number of CFU-M. Saxena also teaches that the forskolin and IBMX-induced elevation in cAMP leads to reduced ROS. Page 696 states, “Together, these data indicate that cAMP induction with forskolin + IBMX upregulated anti-oxidant defense mechanisms and downregulated stress-activated genes, thus creating a redox balance in our system…” While teaching affecting the differentiation of the hematopoietic precursors by elevating intracellular cAMP and the inherent benefits in reducing oxidative stress, Saxena did not teach further reduction in oxidative stress by controlling the environmental oxygen of culture in the presence of redox state modifiers. 
However, generally, Halliwell discusses the benefits of adding antioxidants to stabilize oxidative stress in in vitro cell culture.  Halliwell discusses that the in vitro culture environment is deficient in antioxidants and their addition can have remarkable effects. Halliwell teaches that cell culture imposes an oxidative stress. Specifically, Halliwell states, “Culture shock affects cells in multiple ways, one key action being to impose oxidative stress. The term “oxidative stress” refers to a serious imbalance between the levels of reactive oxygen species (ROS) in a cell and its antioxidant defenses in favor of the ROS. Cell culture causes oxidative stress for two reasons: (A) It leads to more ROS generation and (B) it can impair cellular antioxidant defenses....” (page 100, left column).
In line with the guidance of Halliwell, Forman taught that macrophages produce ROS. Thus, in the culture of Saxena, the presence of mature macrophage will add ROS to the culture environment in a system where the goal is to decrease them. 
None of the above references taught selective removal of ROS-producing macrophages from the culture. However, Dewar taught that inclusion of imatinib in the culture of CD34+ BMMNCs (HPCs) to block macrophage development and thus use of imatinib to remove macrophages from culture and consequently reduce ROS, was known.  
Thus, it would have been obvious at the time of filing to add agents that create a redox-state balance as taught by Halliwell by addition of redox modifiers as well as to remove ROS-producing macrophages using imatinib to enhance the culture system of Saxena to promote the culture and differentiation of hematopoietic precursors and push the differentiation state towards and erythroid lineage.  One would have been motivated to make such a combination to favor the culture and differentiation of precursor cells along an erythroid path. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632